Citation Nr: 0930586	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  05-08 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.

(The motion under 38 U.S.C.A. § 7111 (West 2002) for revision 
or reversal of the Board's July 13, 2007, decision to deny 
service connection for a psychiatric disorder based on clear 
and unmistakable error, is a Board original jurisdiction 
issue, and is addressed in a separate Board decision to be 
issued concurrently.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran served on active duty from July 25, 1974, to 
November 22, 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board previously adjudicated the Veteran's claim in July 
2007.  The Veteran's claim for service connection for a 
psychiatric disorder was reopened and service connection was 
denied.  

The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court issued a memorandum decision that vacated the 
Board's decision and remanded the case to the Board for 
further development in March 2009.

The Board wrote to the Veteran in July 2009.  He was advised 
that the case was returned to the Board by the Court.  He was 
further advised that he had 90 days to submit additional 
evidence or argument in support of his claim.  

The Veteran's representative submitted additional written 
argument that was received at the Board in July 2009.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran served on active duty from July 25, 1974, to 
November 22, 1974.  He was discharged due 
misconduct/fraudulent enlistment.  A review of his service 
treatment records (STRs) does not show any disclosure by the 
Veteran of his having been treated for a psychiatric disorder 
prior to service.  He reported that he had no history of 
nervous trouble of any sort at the time he completed his 
Report of Medical History for his enlistment examination in 
June 1974.  

The STRs do not reflect any treatment or assessment for a 
psychiatric disorder of any type.  Further, no psychiatric 
disorder was found at the time of his discharge physical 
examination in November 1974.  

The Veteran sought entitlement to service connection for an 
acquired psychiatric disorder prior to the current claim but 
was denied.  His current claim for service connection was 
received in May 2004.  The Board found that new and material 
evidence had been received to reopen the claim but that 
service connection was still not in order.

In the decision of July 2007, the Board noted that the 
Veteran had been diagnosed with several psychiatric disorders 
over the years.  These included anxiety, major affective 
disorder, major depression, psychosis of undetermined type, 
psychosis not otherwise specified, and schizophrenia, 
undifferentiated type.  These diagnoses were made by VA 
treatment providers and during psychological evaluations for 
Social Security Administration (SSA) disability 
determinations.  None of the diagnoses were related to the 
Veteran's military service by any of the providers.

The Veteran's SSA disability records also included evidence 
to show that he was hospitalized for treatment for 
schizophrenia in 1972, prior to his military service.  
According to reports from 1977, the Veteran was hospitalized 
at Bryce Hospital from April 1972 to August 1972.  He was 
treated for paranoid schizophrenia at that time.  No records 
from that hospitalization were provided.  Records from his 
hospitalization at Bryce Hospital in 1977 showed that he was 
again treated for schizophrenia, paranoid type, from May 1977 
to September 1977.  He had been sent for evaluation at that 
time by the Alabama Board of Corrections as he was serving an 
eight-year sentence.

The Board found that the several diagnosed psychiatric 
disorders were not related to his military service.  The 
Board considered the records from Bryce Hospital, in 
particular the 1972 records detailing a diagnosis of paranoid 
schizophrenia that pre-existed the Veteran's period of 
military service.  The Board concluded that the Veteran 
should be afforded the presumption of soundness based on the 
lack of any evidence of a psychosis at the time of his 
entrance into service in July 1974.  The Board further found 
that the evidence of record clearly and unmistakably 
established that the Veteran had a psychosis prior to service 
and that the disorder was not permanently aggravated by his 
military service.  

The Court vacated the Board's decision based on three 
findings.  First, the Board was required to further address 
whether the Veteran's schizophrenia was aggravated by his 
military service, to include an analysis of the significance 
of the diagnosis of schizophrenia in 1977.  In essence, was 
this disorder the same as the disorder that was diagnosed in 
1972.  Second, VA was to make additional efforts to obtain 
relevant medical records.  Third, VA was to consider whether 
the Veteran should be afforded an examination to assist in 
the adjudication of his claim.

The Board finds that to properly address the Court's 
direction for the first item, a VA examination will be 
required in this case.  Also, a recent precedential decision 
from the Court requires that VA consider any other 
psychiatric diagnosis for possible service connection in this 
case.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In 
regard to outstanding medical records, additional efforts 
must be made to obtain the records associated with the 
Veteran's hospitalization at Bryce Hospital in 1972.  

In addition, the Veteran has been incarcerated several times 
since service.  In particular, he provided authorizations for 
VA to obtain records from a correctional facility, Limestone 
Correction Facility, Capshaw, Alabama, in 1996.  The records 
were offered in support of a nonservice-connected disability 
pension claim under review at the time but not obtained.  The 
Veteran should be contacted and requested to provide 
necessary information and authorization for any correctional 
facility records he wants VA to consider in the adjudication 
of his claim.

Finally, the Veteran was discharged from service after 
approximately four months.  His discharge was for 
misconduct/fraudulent enlistment.  He informed healthcare 
providers at Bryce Hospital that he had been arrested several 
times prior to his service in 1974.  In an entry from May 13, 
1977, he said that he had been wrongly charged with armed 
robbery and this was included in his record.  The Veteran 
then admitted to having been arrested for armed robbery on 
three occasions but "apparently" not convicted.

In his claim of May 2004, he said he was improperly 
discharged from service as a result of convictions based on 
what he said were false accusations.  He said this caused him 
psychological trauma and ruined his military career.  

The Veteran's complete military personnel records must be 
obtained, to include all information related to his 
discharge.  If the Veteran was discharged based on evidence 
of an unreported felony conviction, there is the possibility 
that he may not be eligible for VA disability compensation.  
See 38 C.F.R. § 3.14(b) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
psychiatric disorder both before and 
since service.  The RO should attempt to 
obtain copies of pertinent treatment 
records identified by the Veteran that 
have not been previously secured and 
associate them with the claims file.  

In particular, the Veteran must be asked 
to either provide, or authorize the RO to 
obtain records from his hospitalization 
at Bryce Hospital in 1972.  Further, the 
Veteran should be asked to identify any 
correctional facility that may have 
relevant treatment records.  He then 
should be asked to either provide, or 
authorize the RO to obtain the records.  

2.  The RO must obtain the Veteran's 
complete U. S. Marine Corps personnel 
file, to include all relevant 
documentation pertaining to his discharge 
from service.

3.  Thereafter, the RO should arrange for 
the Veteran to be scheduled for a 
psychiatric examination.  The claims 
folder must be reviewed by the examiner 
as part of the overall examination.  All 
indicated studies, tests and evaluations, 
if any, should be performed as deemed 
necessary by the examiner.

For any psychiatric diagnosis the 
examiner should provide an opinion as to: 
1) whether the disorder pre-existed the 
Veteran's service and, if so, explain why 
and whether it is clear and unmistakable 
(undebatable) that the disorder pre-
existed service; 2) if the examiner finds 
that the disorder pre-existed service, 
they are also asked to determine if it 
can be concluded with clear and 
unmistakable certainty (undebatable) that 
the pre-existing disorder did not undergo 
a worsening in service to a permanent 
degree beyond that which would be due to 
the natural progression of the disease.  

If the examiner determines that a current 
psychiatric disorder did not exist prior 
to service, or that a pre-existing 
disorder was not worsened to a permanent 
degree, then the examiner is requested to 
state whether there is a 50 percent 
probability or greater that any currently 
diagnosed psychiatric disorder began 
during the Veteran's active military 
service or is related to an event of such 
service.  The report of examination 
should include the complete rationale for 
all opinions expressed.

4.  The RO must review the examination 
report and, if it is not in compliance 
with the directions of this remand, it 
must be returned to the examiner for 
correction.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


